Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This corrected allowance is in response to the amendment filed 3/21/2022.

The amendment, to specification, to correct issues with headings and location of drawings is acknowledged and entered by the Examiner.


Statement of Reasons for Allowance

The amendments to specification do not affect the scope of claims.  Hence. the reasons for allowance remain the same as set forth in paragraph 4, of office action mailed 1/12/2022, and incorporated here by reference.


/KARUNA P REDDY/Primary Examiner, Art Unit 1764